I114th CONGRESS2d SessionH. R. 5964IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Mr. Boustany (for himself, Mr. Abraham, and Mr. Richmond) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide a Federal share for disaster assistance provided to the State of Louisiana in connection with flooding events occurring during 2016, and for other purposes. 
1.Federal share of disaster assistance 
(a)In generalNotwithstanding any other provision of law, including any agreement, the Federal share of major disaster assistance, including direct Federal assistance, provided to the State of Louisiana under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in connection with flooding events occurring during 2016 shall be— (1)90 percent of the eligible costs under section 406 of that Act (42 U.S.C. 5172); and 
(2)100 percent of the eligible costs under sections 403 and 407 of that Act (42 U.S.C. 5170b and 5173). (b)ApplicabilityThe Federal share provided by subsection (a) shall apply to disaster assistance provided before, on, or after the date of enactment of this Act.   
